825 F.2d 410
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Christopher T. GLUMB, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 86-4100
United States Court of Appeals, Sixth Circuit.
Aug. 5, 1987.

ORDER
Before ENGEL, MERRITT and KRUPANSKY, Circuit Judges.


1
This pro se plaintiff seeks review of an order of the district court which denied his motion to vacate sentence filed pursuant to 28 U.S.C. Sec. 2255.  Upon examination of the record and the briefs submitted by the parties, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
For the reasons stated in its memorandum and order, the district court's final order entered on November 17, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.